Citation Nr: 0120782	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  94-13 765	)	DATE
	)
	)              


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date, prior to November 15, 
1991, for a grant of a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to primary service connection 
for a left knee disorder.  

3.  Entitlement to service connection for a left knee 
disorder as secondary to treatment for service-connected 
duodenal ulcer disease.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Robert C. Chisholm, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran, CS, and EES 


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
July 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal, in part, from a January 1993 rating decision from 
the San Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO) which, in pertinent part, declined to 
reopen the claim of primary service connection for a left 
knee disorder and denied secondary service connection for the 
left knee disorder as well.  

In October 1996 the Board denied secondary service connection 
for a knee disorder, declined to reopen the direct service 
connection claim for the left knee, and granted a 60 percent 
evaluation for service connected duodenal ulcer disease 
(jurisdiction of the veteran's claims for VA benefits has 
since been assumed by the Buffalo, New York RO).  

The veteran appealed this decision, contending that the Board 
failed to consider whether the ulcer condition met the 
requirements of 38 C.F.R. § 4.16, or whether an extra-
schedular evaluation was warranted.  He also contended that 
not all pertinent records had been obtained, particularly 
records from the Social Security Administration (SSA).  He 
therefore contended that all of the issues should be 
accordingly remanded for further development.  



In November 1997 the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded the Board's 
October 1996 decision, with the exception of that portion of 
the decision granting a 60 percent evaluation for duodenal 
ulcer disease.  

In June 1998 the Board remanded the case for further 
development of all of the claims on appeal.  

Pursuant to this development, in February 2000 the RO 
continued its denial of the left knee claims and granted 
entitlement to a TDIU, effective November 15, 1991.  The RO 
also denied the claim to reopen service connection for a 
nervous condition.  These issues were perfected on appeal and 
are also currently before the Board.  

The case has since been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The RO received a claim establishing the veteran's intent 
to seek an increased evaluation for his duodenal ulcer 
disease on November 15, 1991.  

3.  The probative evidence does not show that it was 
factually ascertainable that the veteran was unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected duodenal ulcer disease prior to 
November 15, 1991.  

4.  In February 1990 the RO denied the claim of service 
connection for a left knee disorder on a direct basis.  This 
decision became final. 

5.  Additional evidence submitted since the February 1990 
decision is not cumulative or redundant, bears directly and 
substantially upon the issue at hand, and by itself or in 
connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  The veteran has not presented or identified competent 
medical evidence relating his left knee disorder to his 
active military service, and there is competent medical 
evidence demonstrating that the veteran's left knee disorder 
was not related to anything of service origin.  

7.  The probative evidence demonstrates that the veteran's 
left knee disorder is not causally related to or otherwise 
aggravated by treatment of his service-connected duodenal 
ulcer disease.  

8.  In October 1981 the RO denied, in pertinent part, service 
connection for a hysterical personality with conversion 
symptoms.  In April 1982 the RO notified the veteran that his 
claim for service connection of a nervous disorder remained 
denied after he had requested reconsideration based on new 
evidence.  This decision was not appealed and became final.  

9.  Additional evidence submitted since the April 1982 
decision is not cumulative or redundant, bears directly and 
substantially upon the issue at hand, and by itself or in 
connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date, prior to November 15, 
1991, for a grant of a TDIU, have not been met.  38 U.S.C.A. 
§ 5110 (West 1991), Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.151, 3.340, 3.400(o), 4.1, 4.2, 4.16 (2000).  

2.  Evidence received since the final February 1990 
determination wherein the RO denied the claim of entitlement 
to service connection for a left knee disorder on a direct 
basis is new and material, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2000).  

3.  A left knee disorder was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107);  
38 C.F.R. §§ 3.303, 3.304 (2000).  

4.  The veteran's left knee disorder is not proximately due 
to, the result of, or aggravated by post-service treatment of 
service-connected duodenal ulcer disease.  38 U.S.C.A. 
§§ 1110, 1131; VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.310(a) (2000).  

5.  Evidence received since the final April 1982 
determination wherein the RO denied reopening the claim of 
entitlement to service connection for a nervous disorder is 
new and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU: Earlier Effective Date

Factual Background

The record reveals that the Board granted service connection 
for ulcer disease in September 1987.  

In January 1988 the RO assigned a 20 percent evaluation for 
duodenal ulcer disease, effective October 24, 1984.  

The veteran appealed the assigned effective date.  In August 
1989 the Board denied entitlement to an effective date prior 
to October 24, 1984 for the grant of service connection of 
duodenal ulcer disease.  

In January 1990 the RO received various medical records.  In 
pertinent part, a June 1989 progress note documented 
complaints of an ulcer.  Examination revealed mild left upper 
quadrant tenderness.  The diagnosis was peptic ulcer disease.  
Other private medical records document treatment of ulcer 
symptoms through January 1989.  None of these records make 
any reference to the impact of the veteran's ulcers on his 
employability.  

In February 1990 the RO, in pertinent part, continued the 20 
percent evaluation for duodenal ulcer disease.  Notice of 
this decision was sent on March 15, 1990.  

On March 18, 1991 a notice of disagreement with the February 
1990 rating decision was received.  In March 1991 the RO 
notified the veteran that his NOD was untimely.  The veteran 
did not appeal this determination.  

On November 15, 1991, the veteran submitted two handwritten 
statements, each several pages long.  The RO eventually 
interpreted these as a claim for increase of his ulcer 
condition, as it subsequently assigned this effective date 
for a 40 percent rating for ulcer disease  in January 1993, 
following the submission of these statements.  

The majority of evidence received after the November 1991 
statements either does not pertain to the veteran's ulcer 
disease, does not pertain to the impact of ulcer disease on 
his employability, or is dated after November 15, 1991.  
There are numerous medical records documenting treatment of 
ulcer disease after November 1991.  Many of these records 
discuss the impact of ulcer disease on employability after 
November 1991.  

In pertinent part, on VA examination in April 1992 the 
veteran was found to have chronic duodenal ulcer disease and 
it was concluded that he was permanently disabled from it.  
In an addendum to a September 1999 gastrointestinal 
examination, the examiner concluded that the veteran's 
severely symptomatic ulcer condition precluded him from 
obtaining and retaining employment.  An August 1999 
Individual Employability Assessment shows the veteran was 
found to be totally unemployable as a result of his service-
connected ulcer disease.  In February 2000, the RO referred 
to this evidence in assigning a TDIU, effective November 15, 
1991.  

Evidence received after November 15, 1991, that is dated 
prior to November 1991 includes SSA records, an examination 
report from Dr. JMJ, and a March 1981 VA mental status 
examination.  

SSA records indicate that the veteran applied for disability 
benefits in November 1970, stating that he was unable to work 
due to a back and knee injury suffered in 1969.  

In December 1971 the veteran was examined and diagnosed with 
musculoskeletal symptoms referable to the back and left knee, 
and epigastric pain by history.  It was noted that no 
specific findings regarding the abdomen were present, and 
that the prognosis for this condition was good.  

During an examination in January 1972 the veteran reported a 
history of ulcers without consistent medical treatment.  He 
also reported a long history of nervous and emotional 
problems.  He reported a varied work history, including 
employment as a cook and as a professional dancer.  He 
reported last working two months prior when his stomach acted 
up and he began to have back problems.  

The diagnosis was psychophysiologic gastrointestinal and 
musculoskeletal disorders.  The examiner concluded that with 
adequate treatment, one would expect that the psychogenic 
components of his condition would respond to treatment 
satisfactorily within three to six months to allow him to 
return to employment consistent with his background and 
experience.  

A June 1972 assessment shows the veteran was diagnosed with a 
chronic schizophrenic reaction with paranoid trends.  It was 
indicated that he could not face any stresses as a result of 
this disorder.  

In August 1972 the SSA issued a disability determination 
finding the veteran to have been disabled since February 9, 
1972.  The primary diagnosis was a schizophrenic reaction, 
chronic, moderate, mixed with paranoid trends.  The second 
diagnosis listed was psychophysiologic gastrointestinal and 
musculoskeletal disorders.  

In July 1975 the veteran was seen by Dr. JMJ.  A history of 
psychological problems was noted.  It was also noted that the 
veteran was not working but that he was thinking about 
returning to work as a cook.  It was noted that he had fallen 
while at work in 1969 and had never returned to work.  

The veteran reported continuing burning and hurting in the 
pit of his stomach.  The pertinent diagnosis was a duodenal 
ulcer by history.  No comment on the impact of the duodenal 
ulcer disease on the veteran's employability was documented.  
The examination was a mental status examination.  

In March 1981 the veteran underwent a VA mental status 
examination.  It was noted that he had not worked since 1969, 
and that he was receiving SSA disability benefits.  No 
specific reference to ulcers was made.  

Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2000).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2000).  

"Date of receipt" generally means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. 
§ 3.1(r) (2000).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim." 38 C.F.R. § 3.155 (2000).  

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (2000).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (2000).

The effective date for an award of TDIU benefits is governed 
by the increased rating provisions of 38 C.F.R. 
§ 3.400(o)(1), (2).  See Servello v. Derwinski, 3 Vet. 
App. 196 (1992); Wood v. Derwinski, 1 Vet. App. 367 (1991).  

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two.  38 C.F.R. § 3.400(o)(1) (2000). 

Paragraph two provides that for disability compensation, the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such 
date; otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2) (2000).

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities combine to a 
total of 50 percent; thus, the veteran does not meet the 
threshold schedular criteria for a total disability rating.  
Id.

In cases where veterans fail to meet the percentage standards 
set forth in paragraph (a) of this section, rating boards 
should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).  

In this regard, the regulations provide that it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Id.  The rating board will include a full 
statement as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  Id.


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 229 F.3d 1369 (Fed. Cir. 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  

By virtue of the RO's notices and rating determinations, 
including the Statement of the Case issued during the 
pendency of the appeal, the appellant was given adequate 
notice of the pertinent regulations pertaining to his claim 
for an effective date prior to November 15, 1991 for the 
grant of a TDIU evaluation.  VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. § 5103).  

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes 
(as will be discussed below) that the claim must be denied as 
a matter of law or lacks legal merit (as an aside, the Board 
notes that the RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  In fact, it 
appears that all evidence identified by the veteran has been 
obtained and associated with the claims folder.  This is 
discussed in greater detail in the section addressing the 
left knee service connection claims).  

Therefore, any change in the law brought about by the VCAA 
would have no effect on the appeal.  If every effort were 
taken to assist the appellant in obtaining relevant evidence, 
there would remain no reasonable possibility that such 
assistance could aid in substantiating this claim.  Thus, the 
Board concludes that there is no further duty to assist the 
appellant in the development of his claim.  See VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).

The Board also finds that the veteran is not prejudiced by 
its consideration of her claim pursuant to this new 
legislation in the first instance.  As set forth above, VA 
has already met any obligations to the appellant under this 
new legislation.  Moreover, the appellant has been offered 
the opportunity to submit evidence and argument on the merits 
of the issues on appeal, and has done so.  In view of the 
foregoing, the Board finds that the appellant will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of her 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Earlier Effective Date

Initially, the Board notes that the veteran was granted 
service connection for ulcer disease in September 1987, with 
a 20 percent evaluation in a January 1988 rating decision.  
The Board finds that in absence of a timely appeal, the 
January 1988 rating decision became final.  See 38 C.F.R. 
§§ 20.200, 20.302.




In the case of claims for increased evaluations (including 
claims for a TDIU), the effective date is the date of receipt 
of claim or date entitlement arose, whichever is later, 
except as provided in paragraph two of the regulation.  In 
cases where the increase in disability precedes the date of 
claim, section 3.400(o)(2) applies rather than paragraph one 
of that section.  Harper v. Brown, 10 Vet. App. 125, 126-27 
(1997); see also Wood, supra.  

The Court has found that 38 U.S.C. A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim, provided also that the claim is 
received within one year after the increase.  Id.  In these 
cases, the Board must determine under the evidence of record 
the earliest date that the increased rating was 
ascertainable.  Hazan v. Gober, 10 Vet. App. 511, 521-22 
(1997).

In the case at hand, the RO assigned the TDIU effective date 
based on November 15, 1991 statements submitted by the 
veteran.  The RO had previously construed this as a claim for 
an increased evaluation for duodenal ulcer disease, as the RO 
granted a 40 percent rating for ulcer disease effective 
November 15, 1991 in its January 1993 rating decision 
following the submission of these statements.  

The Board first must determine whether a formal or informal 
claim for a TDIU was received prior to the November 15, 1991 
claim.  After a careful review of the record, the Board is of 
the opinion that the veteran did not submit a claim for a 
TDIU, informal or formal, prior to the November 15, 1991 
effective date for the TDIU.  

A statement was received in March 1991; however, this was an 
NOD with a previous rating decision.  Even if it were 
construed as a claim for increase, as the NOD was found to be 
untimely, the Board is of the opinion that it could not 
constitute a claim for a TDIU, because neither the statement 
nor the evidence on file at the time of the statement 
documented any contention or finding that the veteran was 
unemployable due to his duodenal ulcer disease.  



Even if it could somehow be construed as an informal claim 
for a TDIU, the Board is of the opinion that an effective 
date back to the date of such claim would not be warranted 
because, for reasons that will be discussed in detail below, 
the evidence establishes that entitlement to a TDIU did not 
arise until after November 1991.  

In light of the above, an earlier effective date for the TDIU 
can only be assigned if it is factually ascertainable that an 
increase in disability had occurred and the claim (November 
15, 1991) is received within one year of such an increase; 
otherwise, 38 C.F.R. § 3.400(o)(1) controls the determination 
of the effective date.

Here, an increase in disability is not factually 
ascertainable because the probative medical evidence does not 
show that the veteran was unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected duodenal ulcer disease within one year of the 
November 15, 1991 claim for increase.  See 38 C.F.R. 
§ 3.400(o)(2).  

There is no evidence that the veteran was unemployable due to 
his ulcer disease within one year of November 15, 1991.  In 
fact, there are no medical records dated within one year of 
the veteran's November 1991 claim for increase.  The records 
dated closest to the claim are records from Dr. JM which are 
dated more than two years prior to the claim for increase.  
Further, these records do not discuss the impact of the ulcer 
disease on employability.  

Other pertinent records, such as records from the SSA, are 
dated many years prior to November 15, 1991 (the SSA 
determination of disability was made in 1973), and therefore 
cannot be used to establish that the veteran's TDIU was 
factually ascertainable within one year of November 15, 1991.  
Id.  In this regard, the Board notes that, with the possible 
exception of the SSA records, all records dated prior to 
November 1991 do not address the impact of the ulcer disease 
on the veteran's employability.  

With respect to the SSA records, even if the remote SSA 
finding of unemployability dated many years prior to the 
receipt of the November 1991 claim could demonstrate that a 
TDIU was warranted at that time, it is stressed that the 
November 15, 1991 claim was not received within one year of 
the date of such evidence.  Therefore, such evidence cannot 
be used to establish an effective date prior to November 15, 
1991.  38 C.F.R. § 3.400(o)(2); see Hurd v. West, 13 Vet. 
App. 449, 451-452 (2000).  In addition, such SSA records were 
not received by the RO until many years after the November 
15, 1991 claim.  See Hurd, 13 Vet. App. at 452.  

As an aside, the Board notes that the SSA grant of disability 
benefits was based only in part on gastrointestinal symptoms.  
Its grant was based on different disabilities, including a 
schizophrenic reaction which was listed as the primary 
diagnosis.  The SSA records make no indication that the 
veteran was unemployable due solely to his ulcer disease.  In 
fact, one of the medical records used by the SSA noted that 
the veteran had no abdominal findings on examination, and 
that his prognosis with respect to his reported abdominal 
complaints was good.  In addition, it was concluded that the 
diagnosis that included gastrointestinal symptoms would 
respond to treatment satisfactorily within three to six 
months to allow him to return to employment consistent with 
his background and experience.  

In light of the above, it is determined that the law is 
dispositive and there is no legal basis for assigning an 
effective date prior to November 15, 1991, as there is no 
evidence on file that is dated within one year of the 
November 15, 1991 claim.  38 C.F.R. § 3.400(o)(2); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Hurd, 13 Vet. App. at 
451-452.  

In fact, not only is an effective date prior to November 15, 
1991 precluded, it also appears that the effective date of 
November 15, 1991 may not have been warranted.  

This is because the only evidence establishing entitlement to 
a TDIU (i.e., establishing that the veteran was unable to 
work due to his duodenal ulcer disease) is dated after 
November 15, 1991 (see e.g., the April 1992 VA examination 
report).  

Therefore, it would appear the RO assigned an effective date 
earlier than was warranted in this case, as entitlement to a 
TDIU was not established by the evidence until after November 
15, 1991.  Therefore, the effective date should have been the 
date entitlement arose, which arose after the date of claim, 
November 15, 1991.  See 38 C.F.R. § 3.400(o)(1); Hazan, 
supra.  


Left Knee: Primary and Secondary Service Connection Claims

Factual Background

The evidence which was of record before the February 1990 
decision wherein the RO denied entitlement to service 
connection for a left knee disorder on a direct basis is 
reported in pertinent part below.  

The National Personnel Records Center (NPRC) indicated in May 
1992 that the veteran's service medical records had been 
destroyed by fire.  

In June 1992 the RO notified the veteran that his records had 
been destroyed and provided him with an NA Form 13055 in 
order to help locate possible alternate record sources.  

The veteran completed the NA Form 13055 but did not note any 
specific dates, types, or locations of treatment while in 
service.  He merely stated that his records had been 
destroyed.  

In December 1980 the veteran submitted claims for service 
connection.  No mention of a left knee condition was 
documented.  

In March 1981 the RO received a statement in which the 
veteran wrote, in pertinent part, that he had been taking 
Pro-Banthine and Phenobarbital for his ulcer condition and 
that this medicine caused him to have an accident in 1962.  
He wrote that he injured his neck and back and his knee in 
this accident.  

On VA examination of the left knee in July 1981, the veteran 
reported being involved in a severe motor vehicle accident in 
1962 in which he injured his neck and left knee.  He reported 
that he was treated at a hospital but was not admitted 
overnight.  

On examination of the knee it was determined that the veteran 
clinically did not show much in the way of any acute or 
chronic arthritis, but an x-ray was ordered to rule this out.  
A subsequent x-ray of the left knee was interpreted as 
revealing slight bony spurring involving the tibial plateau 
at its junction site with the fibula.  The impression was 
minimal degenerative change with no other abnormality seen.  

In October 1981 the RO denied, in pertinent part, service 
connection for degenerative arthritis of the left knee.  This 
decision was not appealed and became final.  

The veteran appealed the rating decision, but did not specify 
disagreement with the denial of the knee disorder.  He 
submitted psychiatric records and gastrointestinal-related 
records with this statement.  

Private medical records dated from November 1958 to October 
1961 were subsequently received by the RO.  These records 
document treatment of gastrointestinal symptoms with Pro-
Banthine and Phenobarbital.  

In October 1961 it was noted that the veteran had gradually 
stopped taking his ulcer medications.  He continued to 
complain of symptoms, and the veteran was placed on Pro-
Banthine and Maalox.  A prescription of Phenobarbital is not 
documented and subsequent notes through 1965 do not document 
further treatment with Phenobarbital.  

In November 1984 the RO received new medical evidence 
documenting treatment of a duodenal ulcer in March 1965.  The 
record documented that the condition was treated with Maalox, 
bed rest, and a special ulcer diet.  

Records pertaining to the veteran's ulcer condition were 
subsequently received.  These records do not discuss the 
veteran's left knee.  

A hearing was conducted in March 1986.  Testimony pertained 
to the veteran's ulcer condition, including that he was 
prescribed Pro-Banthine.  Tr., pp. 9, 12; however there is no 
mention of the relationship between such treatment of the 
ulcer condition to the 1961 motor vehicle accident.  

In September 1987 the Board granted service connection for 
ulcer disease.  

In October 1987 the veteran submitted a statement wherein he 
advised that he had been taking Pro-Banthine and 
Phenobarbital in 1961, and that this medication caused him to 
fall asleep at the wheel and get in a motor vehicle accident, 
hitting a utility pole, resulting in a deep laceration of the 
left knee with "cut tiny the cartilage."  He contended that 
this accident would cause him to be crippled for life in that 
knee.  

The veteran subsequently submitted a hospitalization report 
dated from June 18, 1961 from Rochester General Hospital.  
The report establishes that he was admitted to the hospital 
on June 18, 1961 after slamming into a utility pole with his 
car.  It was noted that he claimed to have an active ulcer.  
Examination indicated that he was oriented, and neurological 
systems were grossly negative.  

Examination also revealed two lacerations over the left knee.  
No other findings referable to the left knee were documented.  
The lacerations were sutured.  A follow-up note indicated 
that x-rays were performed and found to be negative.  It was 
not specified whether such x-rays included x-rays of the 
knees.  

The veteran was discharged from the hospital on June 18, 
1961, less than four hours after he was admitted.  

In January 1990 the RO received VA and private medical 
records.  Some of these records are copies of records 
previously submitted.  


Non-duplicative records include a VA progress note from May 
1981 in which the veteran reported diffuse musculoskeletal 
pain, including pain in the knees.  

The next pertinent record is a March 1988 progress note in 
which complaints regarding the left knee were documented.  
The veteran reported being in a 1961 motor vehicle accident 
in which his left knee cap was crushed, and that he had to 
undergo surgery for this.  Examination revealed pain and 
other findings, but no diagnosis was rendered.  Similar 
complaints were recorded in July 1989, and the diagnosis was 
to rule out degenerative joint disease.  

Private medical records from Dr. JM dated from June 1988 to 
December 1989 document intermittent treatment of left knee 
complaints.  In March 1988 the veteran was seen for 
persistent, bilateral knee pain.  In January 1989 he was 
treated for persistent joint pain in the knee.  In July 1989 
he was seen for pain primarily in the left knee.  He was 
noted as reporting that such pain had been intermittent since 
a 1962 motor vehicle accident.  

In February 1990 the RO denied service connection for a left 
knee disorder.  

The veteran subsequently submitted a treatise document which, 
in pertinent part, discussed potential side effects from Pro-
Banthine.  It noted that it may produce drowsiness or blurred 
vision, and that a patient should be cautioned regarding 
activities such as operating a motor vehicle when taking such 
medication.  

The veteran also submitted lay statements.  One relative, 
WSJ, noted that he had fallen asleep while driving a car in 
1963, and that this was due to his taking Phenobarbital.  

Another sibling specifically recalled that the veteran was 
involved in a serious car accident on June 18, 1961, and 
opined that the accident was caused by medications he was 
taking for his ulcers.  



A local hearing was conducted in March 1992.  During this 
hearing, the veteran testified that he first noted problems 
with his left knee while he was in the service in 1953.  Tr., 
p. 2.  He testified that he was in a prone position and that 
a boy had run into him, causing him to fall.  He stated that 
he was limping a few days later, but that he did not pay 
attention.  Id.  

The veteran testified that his leg injury became infected and 
he was treated at a hospital for such an infection.  Id.  He 
indicated that he was hospitalized for a week and 
subsequently would go in for occasional treatment of knee 
pain.  Tr., pp. 3-4, 11.  He also testified that he returned 
home "one weekend" from basic training, and that this was 
how his siblings became aware of his inservice knee injury.  
Tr., pp. 3-4.  

The veteran's sister, CS, also testified.  It was noted that 
this was the same sister who submitted a March 9, 1992 lay 
statement.  She testified to remembering his having his knee 
wrapped in 1953.  Tr., p.  8.  

The veteran testified that the more significant injury to his 
left knee was the 1961 injury.  He further indicated that he 
was able to work until the 1961 injury.  Tr., p. 3.  He 
indicated that this accident resulted from his taking of Pro-
Banthine and Phenobarbital, medications he was receiving for 
his ulcers.  He indicated that this medication caused him to 
lose consciousness while he was driving.  He indicated that 
he was given this medication from a private medical facility  
Tr., pp. 3, 5, 13-14.  

The veteran indicated that he did not receive medical 
treatment for his left knee following the 1961 injury because 
he could not afford one.  Tr., p. 6.  

The veteran's sister reported being home when the 1961 
accident occurred, and that she recalled his belief that the 
accident had been caused by medications he was taking for his 
ulcers.  Tr., p. 8.  

The veteran's brother-in-law reported remembering that he was 
taking several medications for his ulcers around 1961 or 
1962.  Tr., p. 9.  He reported some experience and 
familiarity with the side effects of Pro-Banthine.  He 
reported having a "BS" in biology and three years of 
graduate training in physiology.  Tr., p. 10.  

In January 1993 the RO denied service connection for a left 
knee disorder as secondary to treatment of service-connected 
duodenal ulcer disease.  This decision was appealed, and 
continues to be pending.  

In March 1994 the RO received VA records from the Loma Linda 
VA Medical Center (VAMC).  These records document treatment 
of multiple medical problems from February 1992 through March 
1994.  With respect to the left knee, on examination in 
January 1994, the veteran reported that he last worked as a 
cook in 1969.  He reported lacerating his left knee and 
sustaining cartilage damage in a 1962 motor vehicle accident.  
No diagnosis regarding the left knee was made.  

The veteran was seen in March 1994 for pain in the left lower 
extremity.  A history of an old injury to the left knee in 
basic training was noted.  He reported falling on his left 
knee on steps in which his lower leg was kept in place and 
his thigh was forced forward.  The diagnostic impression was 
a cruciate ligament tear.  

In August 1998 the RO received the veteran's SSA records.  
These records document his November 1970 application for 
disability benefits based on an injury to his neck and back 
which he contended had become disabling in March 1969.  In a 
written statement submitted with his application he reported 
that the onset of his disability was in March 1969, when he 
had slipped and fallen on some ice, injuring his knee.  

During a November 1970 disability examination the veteran 
reported that while he was working as a chef in March 1969, 
he slipped on some ice and fell, cutting his head, injuring 
his low back, and his left knee.  He reported that he was 
taken to a hospital, treated for abrasions and cuts of the 
forehead, then released.  

He reported receiving treatment for back pain following the 
accident.  He also reported having suffered from persistent 
pain in the left knee since the accident.  

The examiner noted that he had been treating the veteran 
since October 1969 for the following diagnoses: subacute to 
chronic sprain of the lumbosacral spine and a foreign body in 
the left knee, possible subcutaneous fibroma.  

Treatment was performed on the left knee, and the examiner 
concluded that the veteran had a violent fall in March 1969, 
causing him to scrape his left knee along the floor and have 
it penetrated by a foreign body.  X-rays revealed a small 
area the size of a marble which appeared to be a soft tissue 
swelling.  The pertinent diagnosis was a foreign body in the 
left knee, possibly subcutaneous fibroma.  

Examination in November 1971 revealed a foreign body palpable 
in the soft tissue of the left knee.  Surgery had been 
advised to remove the foreign body, but it was noted that the 
veteran was reluctant to undergo such surgery.  

On physical examination in December 1971 the veteran 
reported, in pertinent part, left knee, left leg, and back 
pain, stating that he had fallen on the street landing on his 
back three years prior, spraining his back and left knee.  
Since that time, he reported, in pertinent part, left knee 
and left leg pain.  It was reported that there was no past 
medical history.  Examination of the left knee revealed 
minimal pain.  The pertinent diagnosis was musculoskeletal 
symptoms referable to the back and left knee.  It was noted 
that x-rays were negative.  

An x-ray of the left knee was taken in December 1971, and was 
found to be normal.  It was noted that the osseous 
structures, joints, and soft tissues were all within normal 
limits.  

Progress notes from January 1972 (part of the SSA file) 
document complaints of back pain since 1969, when the veteran 
was involved in a motor vehicle accident.  On follow-up it 
was noted that his complaints regarding the low back were 
rather vague.  He was noted as being marginally cooperative.  
No specific diagnosis was documented.  

In December 1998 the RO received medical records from 
Rochester General Hospital documenting treatment between May 
1997 and October 1998.  In a January 1998 progress report it 
was noted that the veteran was taking Pro-Banthine and 
Phenobarbital in 1961, when he had run into a pole.  Other 
records during this period document references to the knee as 
well as other medical problems.  An x-ray report dated from 
October 1998 noted some mild osteoarthritic changes in the 
knee with a possible slight degree of chondromalacia of the 
patella.  There was also a calcification in the inferior 
patella fat pad compatible with housemaid's knee.  

In October 1999 the RO received statements (dated in November 
1998 and August 1999) from Dr. JM certifying that he had 
treated the veteran for 18 years for, in pertinent part, 
osteoarthritis.  He did not specifically refer to the left 
knee.  

The RO also received another statement from Dr. JM, dated in 
January 1998 in which he opined that, after review of the 
1961 records from Rochester General Hospital, it was "very 
possible that the medications [the veteran] was on were 
related causally to the motor vehicle accident.  

An Individual Employability Assessment dated from August 1999 
shows no reference to the veteran's left knee disorder.  

In September 1999 a VA examination of the joints was 
conducted.  The veteran stated that he had no problems with 
his knees while on active duty.  He reported injuring his 
knee in 1961.  At the time of the accident in 1961 he stated 
that he had been driving, had become sleepy, had fallen 
asleep at the wheel, and had hit a utility pole.  He reported 
that the engine came forward and injured both of his knees, 
but that the left knee was more severely injured.  He 
reported hospitalization for a period of two days.  

The examiner noted that he could find no mention of knee 
trauma in the record from the Rochester General Hospital.  
The examiner further noted that x-rays were reportedly 
negative.  

The left knee was subjectively tender on examination; 
however, it was noted that this severe tenderness was not 
substantiated by objective physical findings.  The examiner 
also concluded that the veteran was not putting forth any 
significant effort when attempting to flex the knee.  X-rays 
were reviewed, and the diagnosis was post-traumatic 
degenerative joint disease of both knees.  The x-ray report 
documented degenerative joint disease in both knees and 
possible Pellegrini-Stieda disease involving the medial 
collateral ligament of the left knee (as manifested by 
calcification).  

In January 2000 the September 1999 VA examiner provided an 
addendum.  The examiner again noted that he could find no 
mention of injuries to either knee in records from the 
Rochester General Hospital dated at the time of the accident.  
He also noted that there were no significant positive 
findings on examination in September 1999.  The examiner 
reiterated the diagnoses made on examination in September 
1999, and indicated that he could find no connection between 
the veteran's current knee disability and active duty.  He 
also indicated that he could find no connection between the 
current left knee disability and the veteran's 1961 motor 
vehicle accident as there was no mention of knee trauma on 
review of medical records from the Rochester General 
Hospital.  

Criteria

New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 
(Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  



Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  




This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000);  38 C.F.R. 
§§ 3.307, 3.309 (2000).

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  

When there is aggravation of a nonservice-connected 
condition, which is proximately due to, or the result of 
service-connected disease or injury, the veteran will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).  


Analysis

Whether there is New and Material 
Evidence to Reopen the Claim of Primary 
Service Connection for a Left Knee 
Disorder (Service Connection on a Direct 
Basis).

The veteran seeks to reopen his claim of service connection 
for a left knee disorder (on a primary or direct basis) which 
the RO denied in October 1981.  The RO denied this claim 
again in February 1990 and that decision became final.  When 
a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

In the case at hand, the Board finds that new and material 
evidence has been presented to reopen the claim of service 
connection for a left knee disorder on a direct basis.  

In particular, the September 1999 VA examination and January 
2000 addendum are new because they were not previously of 
record and because they are not cumulative of other evidence 
previously of record.  

This evidence bears directly and substantially upon the 
specific issue being considered in this case because it 
offers a discussion of the etiology of the left knee 
disorder, including whether it was incurred in service.  Such 
evidence is significant and must be considered in order to 
fairly decide the merits of the claim, and is therefore 
material.  

As new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
left knee disorder on a primary or direct basis, the Board's 
analysis must proceed to an evaluation of the claim on the 
merits.  This evaluation will include an evaluation of 
service connection for a left knee disorder as secondary to 
treatment for service-connected duodenal ulcer disease, an 
issue that was not previously and finally denied by the RO.  



Service Connection for a Left Knee 
Disorder, Including as Secondary to 
Treatment for Service-Connected Duodenal 
Ulcer Disease.

Analysis

Preliminary Matter: Duty to Assist

As indicated above, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id; see Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. February 22, 2001).  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  

The veteran has been provided with notice of what is required 
to substantiate his claim.  By virtue of the Statement of the 
Case, other rating determinations, and the June 1998 Board 
remand, issued during the pendency of the appeal, the veteran 
and his attorney were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran, in fact, it appears 
that all evidence identified by the veteran relative to the 
claim has been obtained and associated with the claims 
folder.  

In particular, the record shows that records from the 
Rochester General Hospital, the Loma Linda VAMC, the Strong 
Memorial Hospital, and Dr. JM have been obtained and are of 
record.  In addition, pursuant to the Board's June 1998 
remand, the RO has obtained, in pertinent part, SSA records 
and scheduled a VA examination of the joints, which the 
veteran attended in September 1999.  This examination 
provided an assessment of the etiology of the knee disorder, 
and therefore complied with the development requested by the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

With respect to the secondary service connection claim, the 
Board notes that the veteran indicated that a police officer 
had made a report of the accident.  The record does not 
contain this report.  

The Board is of the opinion that the duty to assist does not 
attach to this report because there is no reasonable 
possibility that it will aid in substantiating his claim.  As 
will be discussed below, the primary issue in the secondary 
service connection claim is not the nature of the accident, 
but rather, whether the veteran sustained a traumatic injury 
to the knee as a result of this accident, and whether such 
injury is related to the veteran's current left knee 
disability.  A police report will provide no insight into 
this matter because such reports would not pertain to the 
nature of the veteran's injuries, but rather the nature of 
the accident.  

Furthermore, even if some mention were made of the veteran's 
injuries in this report, the Board notes that a police 
officer is not competent to provide a medical diagnosis or 
opine on the nature of an injury sustained, as he or she is a 
layperson regarding such an issue.  See Espiritu, supra.  
Thus, there is no reasonable possibility that such evidence 
could substantiate the claim.  VCAA, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(a), (b).  

Furthermore, the record already contains the hospitalization 
report concerning the veteran's injuries sustained in the 
accident (it documents observation of the specific injuries 
to the left knee), and also contains other medical evidence 
pertaining to his left knee during and after that time.  
There is also a medical opinion discussing the relationship 
of the current left knee disability to the 1961 accident.  
Thus, there is sufficient medical evidence on file to allow 
for a determination on this issue to be made.  See VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(d)).  

The Board notes that the veteran's service medical records 
were destroyed by the 1973 fire in St. Louis.  Where the 
veteran's service medical records are lost or destroyed, the 
Board's obligation to explain its findings and conclusions is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In such cases where service records have been lost 
or destroyed, the Board is under a duty to advise the veteran 
of alternative forms of evidence that can be developed to 
substantiate the claim.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  

In June 1992 the RO notified the veteran that it had been 
unable to obtain his service medical records and provided him 
an NA Form 13055 in order to help locate the service medical 
records or alternative records.  The RO has therefore 
satisfied its obligation to the veteran by advising him of 
the need for alternative sources of supporting evidence.  

The veteran specifically responded that the records had been 
destroyed and offered no specific information that would have 
allowed for a search of alternate sources.  In addition, 
testimony was provided from the veteran's sibling during the 
March 1992 hearing regarding inservice treatment of his left 
knee disorder.  

Therefore, the Board is of the opinion that no further search 
was required as no additional information was provided in the 
NA Form 13055, and because the veteran has already provided 
his own statements and his sister's and brother-in-law's 
statements, in support of his claim.  


In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to him under this new legislation.  Moreover, he 
has been offered the opportunity to submit evidence and 
argument on the merits of the issue on appeal, and has done 
so.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of the veteran's claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).



In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in the case where the claimant was 
also a physician, and therefore a medical expert, the Board 
could consider the veteran's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  

When there is aggravation of a nonservice-connected 
condition, which is proximately due to, or the result of 
service-connected disease or injury, the veteran will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim of service connection for a left 
knee disorder, including as secondary to treatment for 
service connected duodenal ulcer disease.  


Direct Service Connection

The record shows that the veteran has a current left knee 
disability; the September 1999 VA examiner diagnosed the left 
knee with degenerative joint disease as well as Pellegrini-
Stieda disease or calcification of the medial collateral 
ligament.  

The service medical records could not be obtained.  The 
veteran has offered little in the way of contentions that his 
left knee disorder originated in service.  His primary 
contention (with some notable exceptions that will be 
discussed below) has been that his left knee injury had 
resulted from a 1961 car accident.  

The clearest contention was made during the March 1992 
hearing, when the veteran, as well as his sister, both 
reported that he suffered an injury to his knee while he was 
in the service, and received treatment for the left knee.  
Tr., p. 2.  

The probative value of these statements is limited because 
they are directly contradicted by subsequent statements made 
by the veteran.  During the September 1999 VA examination he 
was noted as specifically stating that he had had no problems 
with his knees while he was on active duty.  As a result, the 
credibility of his statements is questionable.  

Furthermore, aside from one notation in a March 1994 progress 
note, medical records make no reference to an inservice knee 
injury.  The medical records almost exclusively document a 
history of post-service left knee injuries.  This includes 
the SSA records, which include records dating back to the 
early 1970s.  Records from this time dealing with the knee 
make no mention of an inservice knee injury.  

Therefore, the veteran has offered little in the way of 
probative evidence that he incurred a left knee injury in 
service.  

The veteran has also failed to provide medical evidence of a 
nexus between his current left knee disability and service.  
There are no documented medical opinions or other competent 
evidence of record linking his current left knee disability 
to his military service.  Hickson, supra.  

In addition, there is no evidence that any chronic disease 
such as arthritis was shown in service or during an 
applicable presumption period.  Nor is there medical evidence 
of a relationship between the veteran's current left knee 
disability and any alleged continuity of symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. West, 
13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 
(1997).  

In fact, the only competent evidence on file addressing the 
relationship of the current left knee disorder to service is 
against the claim.  In January 2000 the September 1999 VA 
examiner noted that he had found no significant, positive 
objective findings in either knee, and concluded that the 
current left knee disability was idiopathic and considered to 
be due to normal wear and tear on the joints.  He also 
indicated that he could find no connection between the 
veteran's current left knee disorder and his military 
service.  

The VA examiner's conclusions are supported by x-ray reports 
of record.  X-rays dated from October 1969 were negative for 
bony involvement, only revealing a marble-size area of soft 
tissue swelling.  The examiner thought this to be a foreign 
body that penetrated the knee when the veteran scraped it on 
the floor during his 1969 fall.  X-rays of the left knee 
taken in December 1971 were found to be normal with osseous 
structures, joints, and soft tissues all found to be within 
normal limits.  

The first positive x-ray findings were not made until July 
1981, more than twenty years after the veteran's discharge 
from service.  

The lay assertions linking the veteran's current left knee 
disorder to service are not competent evidence in this case.  
As noted above, the veteran's statements with respect to this 
issue lack credibility.  Further, while a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's left knee disorder is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

Because the veteran has failed to establish proof of a nexus 
between his current left knee disorder and service, the Board 
finds that his claim of entitlement to service connection for 
a left knee disorder on a direct basis must be denied.  VCAA, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§ 3.303; Gilbert, supra.  

Secondary Service Connection

The veteran's primary contention has been that his current 
left knee injury was due to treatment he was taking for his 
service-connected ulcer condition in 1961.  He has contended 
that this medication caused him to fall asleep at the wheel 
of a car he was driving, resulting in an accident that 
injured his left knee.  

There is some probative evidence indicating that the 
veteran's medications taken for his ulcer disease (Pro-
Banthine and Phenobarbital) may have caused the 1961 motor 
vehicle accident.  

The record establishes that he was taking those medications 
around the time of the accident.  There is treatise evidence 
documenting side effects of Pro-Banthine, including 
drowsiness, and a warning about taking such medication when 
driving.  There is also a medical opinion from Dr. JM opining 
after review of records from the Rochester General Hospital 
that it was very possible that his medications were causally 
related to the 1961 motor vehicle accident.  

However, there is no documentation in the June 1961 
hospitalization report of the veteran having fallen asleep at 
the wheel, or that he somehow was not fully oriented.  To the 
contrary, the hospitalization report indicated that he was 
fully oriented on admission, just one half hour after the 
accident had occurred.  

In fact, there is no mention of the veteran being under the 
influence of medication in this report, or that he had fallen 
asleep at the wheel.  Dr. JM provided no specific explanation 
as to how he had reached his conclusion, and there is no 
clear documentation in the June 1961 report that would lend 
support to his conclusion.  

Regardless, even if it were assumed that the veteran's 1961 
motor vehicle accident did in fact result from medication he 
was taking for his ulcer disability, there is no competent 
evidence on file that links the current left knee disability 
to the 1961 accident.  

In fact, the only competent evidence that addresses this 
issue is against the claim.  The September 1999 VA examiner 
concluded, upon review of the report from the Rochester 
General Hospital, that he could find no mention of knee 
trauma or injuries to either knee (aside from the lacerations 
noted by the VA examiner), as claimed by the veteran.  He 
indicated that he could find no evidence of a link between 
the current left knee disability and the 1961 accident, as 
there was no mention of knee trauma in medical records from 
the Rochester General Hospital following the accident.  He 
found that current findings were not significant and 
concluded that the current knee disability was idiopathic and 
due to normal wear and tear on the knee.  

The Board notes that the VA examiner's observations regarding 
the hospital records are supported by the records themselves, 
which only document lacerations of the left knee, but no 
other injury to the left knee.  

They are also supported by x-ray findings.  As noted above, 
x-rays dated from October 1969 were negative for bony 
involvement, only revealing a marble-sized area of soft 
tissue swelling.  The examiner thought this to be a foreign 
body that penetrated the knee when the veteran scraped it on 
the floor during his 1969 fall.  X-rays of the left knee 
taken in December 1971 (more than 10 years after the 1961 
accident) were found to be normal with osseous structures, 
joints, and soft tissues all found to be within normal 
limits.  

The first positive x-ray findings were not made until July 
1981, more than twenty years after the 1961 accident the 
veteran alleges to have caused his current left knee 
disability.  

Such x-ray findings provide support for the September 1999 VA 
joint examiner's conclusion that the current disability was 
not related to the 1961 motor vehicle accident.  

The veteran's own statements regarding his 1961 left knee 
injury are of limited probative value due as they are 
internally inconsistent and are not supported by the evidence 
of record.  

The veteran has given varied and inconsistent accounts 
regarding the injury to his left knee sustained in the 1961 
accident.  In October 1987 he reported sustaining a deep 
laceration and a tiny cut of the cartilage in the left knee.  
In March 1988 he reported that his left kneecap was crushed 
in the accident and required surgery.  There is no record of 
his having undergone surgery on his left knee.  To the 
contrary, the record indicates that he refused to undergo 
surgery relating to another left knee injury sustained in 
1969.  In January 1994 he reported lacerating the left knee 
and sustaining cartilage damage.  

The veteran has also been inconsistent in his account of the 
hospitalization itself.  In some accounts he reported having 
been treated, but not having been admitted overnight.  Yet, 
on VA examination in September 1999, he claimed to have been 
hospitalized for two days following the left knee injury.  
The report from the Rochester General Hospital shows that the 
veteran was not admitted overnight, and was released the same 
day he was treated, less than four hours after being 
admitted.  It also makes no reference to surgery having been 
performed on the left knee.  

The veteran's contention that his current left knee 
disability resulted from the 1961 accident is further 
undercut by his own previous statements made on examination 
in the early 1970s pursuant to an application for SSA 
disability benefits.  

SSA records show that the veteran applied for benefits in 
1969 based on his report of a left knee injury sustained in 
1969, nearly eight years after the 1961 accident.  No mention 
is made in his application that he had previously injured the 
knee in service or in 1961 following a motor vehicle 
accident.  

Examinations from 1970 document the veteran's report of 
having injured his knee in March 1969 while at work as a 
chef.  He reported slipping on some ice, causing him to fall 
and injure his left knee.  He reported suffering from 
persistent pain since this accident.  No mention of a prior 
injury to the knee in service or in 1961 is documented.  In 
fact, on examination in December 1971, it was reported that 
there was no past medical history.  The only reference to a 
motor vehicle accident causing a knee injury in the SSA 
records was made in January 1972; however, it was reported 
that this accident had occurred in 1969.  In addition, a 
subsequent progress report noted that the veteran was vague 
and only marginally cooperative.  

In light of the above, the Board concludes that the veteran's 
current left knee disorder was not proximately due to or the 
result of medication for his service-connected duodenal ulcer 
disease and his 1961 motor vehicle accident, alleged to have 
been caused by the use of such medication.  VCAA, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.310; Gilbert, 
supra.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a left knee disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



New and Material Evidence: Nervous Disorder


Criteria and Analysis

The veteran seeks to reopen his claim of service connection 
for a nervous disorder which the RO denied in April 1982.  
The record shows that the RO initially denied the claim in 
October 1981.  The veteran submitted additional evidence in 
support of his claim and requested reconsideration based upon 
such evidence.  The RO considered such evidence and again 
denied the claim in April 1982.  This determination was not 
appealed.  

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 
(Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim, is not cumulative of 
evidence previously of record, and is material to the issue 
at hand.  

In particular, there is a June 1987 private medical opinion 
in which Dr. JM concluded that the veteran's experiences in 
the military resulted in psychological scars that he was 
continuing to bear, and that such scars had not faded with 
time.  In addition, there is a September 1999 VA 
psychological examination during which the etiology of the 
veteran's current psychiatric disorder was specifically 
discussed.  

These records are new because they were not previously of 
record and they are not cumulative of evidence previously on 
file.  

These medical records bear directly and substantially upon 
the specific issue being considered in this case because they 
provide a discussion of the etiology of the veteran's current 
psychiatric disorder.  In particular, the June 1987 statement 
provides a relatively specific opinion with respect to the 
relationship of his current psychiatric condition to service.  
Such evidence is significant and must be considered in order 
to fairly decide the merits of the claim and is therefore 
material.  

As new and material evidence has been submitted with respect 
to the veteran's claim of entitlement to service connection 
for an acquired psychiatric condition, that claim is 
reopened.  


ORDER

Entitlement to an effective date, prior to November 15, 1991, 
for a grant of a TDIU is denied.  

The veteran, having submitted new and material evidence to 
reopen a claim on entitlement to service connection for a 
left knee disorder, the appeal is granted to this extent 
only.

Entitlement to service connection for a left knee disorder, 
including as secondary to treatment (medication) for service-
connected duodenal ulcer disease is denied.  

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, the appeal is granted to this 
extent only.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The medical record documents multiple diagnoses of the 
veteran's psychiatric condition, ranging from a personality 
disorder to schizophrenia to post-traumatic stress disorder 
(PTSD).  

The veteran essentially has claimed that he was mistreated 
while in the military due to his physical appearance and was 
accused of being a homosexual.  As noted above, Dr. JM 
concluded in June 1987 that his inservice experience had 
caused psychological scars which have not faded.  He did not 
provide a diagnosis.  It has also been indicated in various 
records that the veteran's symptoms preexisted service.  

The record also does not contain a clear diagnosis of the 
veteran's psychiatric condition.  During a March 1955 
psychiatric examination pertaining to the Court-Martial 
proceedings, the diagnosis was a passive dependency reaction 
in an individual with obvious feminine identifications, fear 
of masculine assertiveness, and an inability to become 
closely involved with other people.  It was concluded that 
this disorder existed prior to service (EPTS).  

Since his discharge from service the veteran has been 
diagnosed with a multitude of mental disorders.  In this 
regard, the Board notes that the September 1999 VA examiner 
did not specify a psychiatric diagnosis.  

Therefore, the Board is of the opinion that a remand is 
required so that a VA examination can be conducted to 
ascertain the current nature, extent of severity, and 
etiology of any psychiatric disorder(s) which may be present.  

Further, as noted above, the record indicates that the 
veteran may have had a preexisting psychological impairment.  
On remand, the VA examiner should also determine whether the 
veteran's current psychiatric disability preexisted service, 
and if so, whether it was aggravated by service.  The 
examiner should also determine whether the current 
psychiatric disorder was incurred in service if it is found 
that it did not preexist service.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, the issue of service connection for an acquired 
psychiatric disorder is remanded for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to the issue 
of service connection for an acquired 
psychiatric disorder.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  



3.  Following the above, the RO should 
schedule the veteran for a VA mental 
status examination conducted by an 
appropriate specialist to ascertain the 
nature and etiology of his current 
psychiatric disorder.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  

The examination should include all 
appropriate tests and evaluations.  The 
examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses, and identify all 
existing psychiatric diagnoses.  

The examiner should review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:

(a) Does the veteran have a current 
psychiatric disorder, and if so, what 
is its nature?

(b) The examiner should determine 
whether the current psychiatric 
disorder preexisted the veteran's 
military service.  A specific 
rationale for the conclusion as to 
this issue should be included.  

(c) If the current psychiatric disorder 
is found to have preexisted service, 
is it at least as likely as not that 
it was aggravated during service 
(i.e., underwent an increase in 
severity beyond normal progression in 
service); reflects a natural 
progression of the disorder in 
service, or reflects temporary or 
intermittent flare-ups that did not 
result in a worsening of the 
underlying disorder.  See 38 C.F.R. 
§ 3.306; Sanders v. Derwinski, 1 Vet. 
App. 88 (1990).  

(d) If it is determined that the current 
psychiatric disorder did not preexist 
service, then is it at least as likely 
as not that the current psychiatric 
disorder was incurred during the 
veteran's military service?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Thereafter, the RO must review the claims 
file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should adjudicate the issue 
of entitlement to service connection for 
an acquired psychiatric disorder on a de 
novo basis.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection for an 
acquired psychiatric disorder.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



